DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to claim 1 should not be maintained in view of “Watanabe also fails to disclose or suggest circuitry configured to estimate a physical state of the one or more objects at the time of execution of the second work job program based on the object association stored in the storage device without actually causing the robot to perform the first operation pattern of the first work job program in the execution flow.” And “Applicant respectfully submits that the travel modes and commands of Ahn (e.g., at paragraphs 0053 and 0085) as well as the predetermined conditions and operations of Watanabe (e.g., at Fig. 4) fail to disclose wherein the object association is stored in the storage device separately from the execution flow, or wherein the stored object association is maintained after modifying the execution flow, as recited by amended claim 1” However, a new ground of rejection is made in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 18-20, 22, 24, 27, 29, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20180046963 A1) in view of Lucey (US 9351569 B1).
	Regarding claim 1, Kobayashi teaches A programming support apparatus comprising circuitry configured to: ([0020] a process planning support apparatus 1 is an information processor such as a PC (Personal Computer) and has a storage unit 10)
store an execution flow as a sequence of work job programs in a storage device ([0046] the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning. [0084] A program 111 for performing various types of processing in the work modeling unit 11, the process/work-order setting unit 12, the work-order-restriction determination unit 13, the work-time calculation unit 14, the evaluation-value calculation unit 15, and the evaluation-result output unit 16 described in the above embodiment is stored in the hard disk device 109), 
store an object association that relates the first work job program to the change in physical state of the one or more objects caused by the first operation pattern ([0083] The process planning support apparatus 1 further has a RAM 108 that temporarily stores therein various types of information), wherein the object association is stored in the storage device separately from the execution flow; (Fig. 10 RAM 108 and Hard Disk Device 109)
store an environmental condition that must be satisfied for the robot to perform the second operation pattern; ([0079] The process planning support apparatus 1 also has the work-order-restriction determination unit 13 that checks the execution order of allocated works based on the restriction information on the execution order of the works.)
modify the execution flow by changing the sequence of work job programs in response to determining that the physical state of the one or more objects does not satisfy the environmental condition, wherein the stored object association is maintained after modifying the execution flow; ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
generate an operation program based on the modified execution flow; and ([0016] FIG. 8 is a flowchart illustrating an operation example of the process planning support apparatus according to the embodiment;)
transmit the operation program to control the robot based on the operation program. ([0067] Specifically, as for a work allocated to the work station A of the robot 21A, the work-time calculation unit 14 determines the work subject to be “robot”. )
Kobayashi does not expressly disclose but Lucey discloses including a first work job program in which a robot performs  a first operation pattern that causes a change in physical state of one or more objects being manipulated by the robot (Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A.), and a second work job program in which the robot perform a second operation pattern after the first work job program; (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2.)
estimate a physical state of the one or more objects at a time of execution of the econd work job program based on the object association stored in the storage device without actually ausing the robot to perform the first operation pattern of the first work job program in the execution flow; (Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A)
compare the physical state of the one or more objects with the environmental condition that must be satisfied for the robot to perform the second operation pattern of the second work job program; (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2.)
   Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing.
Regarding claim 4, Kobayashi teaches The programming support apparatus according to claim 1, wherein the circuitry is further configured to: ([0020] a process planning support apparatus 1 is an information processor such as a PC (Personal Computer) and has a storage unit 10)
store an additional environmental condition that must be satisfied for the robot to perform the third operation pattern; ([0079] The process planning support apparatus 1 also has the work-order-restriction determination unit 13 that checks the execution order of allocated works based on the restriction information on the execution order of the works.)
modify the execution flow by changing the sequence of work job programs in response to determining that the additional physical state of the one or more objectsAMENDMENT AND RCEPAGE 4 OF 20Do. No. FP17-1111-OOUS-YSKSERIAL No. 16/655254 does not satisfy the additional environmental condition, wherein the stored object association is maintained after modifying the execution flow.    ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
Kobayashi does not expressly disclose but Lucey discloses wherein the execution flow includes the first work job program (Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A), the second work job program (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2), and a third work job program in which the robot performs a third operation pattern after the second work job program, AMENDMENT AND RCEPAGE 3 OF 20Do. No. FP17-1111-OOUS-YSK (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
SERIAL No. 16/655254wherein the second operation pattern causes an additional change in the physical state of the one or more objects, (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
wherein the object association relates the second work job program to the additional change in physical state of the one or more objects caused by the second operation pattern, and (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
estimate an additional physical state of the one or more objects at a time of execution third work job program based, on the object association without actually causing the robot to perform the first operation pattern of the first work job program and the second operation pattern of the second work job program in the execution flow; (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
compare the additional physical state of the one or more objects with the additional environmental condition that must be satisfied for the robot to perform the third operation pattern of the third work job program, and (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 18, Kobayashi teaches A robot system comprising: 
the programming support apparatus according to claim 1; ([0020] a process planning support apparatus 1 is an information processor such as a PC (Personal Computer) and has a storage unit 10)
Kobayashi does not expressly disclose but Lucey discloses the robot; and (Fig. 1 robot 15)
a controller configured to control the robot in accordance with the operation program transmitted from the programming support apparatus.  (Col 6 Line 47-49 Controller 35 a computer is programmed to control operation of production robot 15.)
Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 19, Kobayashi teaches A programming support method comprising: (Claim 7 A process planning support method)
storing an execution flow as a sequence([0046] the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning. [0084] A program 111 for performing various types of processing in the work modeling unit 11, the process/work-order setting unit 12, the work-order-restriction determination unit 13, the work-time calculation unit 14, the evaluation-value calculation unit 15, and the evaluation-result output unit 16 described in the above embodiment is stored in the hard disk device 109), 
SERIAL No. 16/655254storing an object association that relates the first work job program to the change in physical state of the one or more objects caused by the first operation pattern([0083] The process planning support apparatus 1 further has a RAM 108 that temporarily stores therein various types of information), wherein the object association is stored in the storage device separately from the execution flow; (Fig. 10 RAM 108 and Hard Disk Device 109)
storing an environmental condition that must be satisfied for the robot to perform the second operation pattern; ([0079] The process planning support apparatus 1 also has the work-order-restriction determination unit 13 that checks the execution order of allocated works based on the restriction information on the execution order of the works.)
modifying the execution flow by changing the sequence of work job programs in response to determining that the physical state of the one or more objects does not satisfy the environmental condition, wherein the stored object association is maintained after modifying the execution flow; AMENDMENT AND RCEPAGE 6 OF 20Do. No. FP17-1111-OOUS-YSK ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
SERIAL No. 16/655254generating an operation program based on the modified execution flow; and ([0016] FIG. 8 is a flowchart illustrating an operation example of the process planning support apparatus according to the embodiment;)
transmitting the operation program to control the robot based on the operation program.  ([0067] Specifically, as for a work allocated to the work station A of the robot 21A, the work-time calculation unit 14 determines the work subject to be “robot”. ) 
Kobayashi does not expressly disclose but Lucey discloses including a first work job program in which a robot performs a first operation pattern that causes a change in physical state of one or more objects being manipulated by the robot (Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A.), and a second work job program in which the robot perform a second operation pattern after the first work job program;(Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2.)
estimating a physical state of the one or more objects at a time of execution econd work job program based on the object association stored in the storage device without actually causing the robot to perform the first operation pattern of the first work job program in (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
comparing the physical state of the one or more objects with the environmental condition that must be satisfied for the robot to perform the second operation pattern of the second work job program; (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
    Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 20, Kobayashi teaches A non-transitory memory device having instructions stored thereon that, in response to execution by a processing device, cause the processing device to perform operations comprising: (Claim 13 A non-transitory computer-readable recording medium having stored therein a program, that causes a computer to execute a process comprising:)
storing an execution flow as a sequence([0046] the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning. [0084] A program 111 for performing various types of processing in the work modeling unit 11, the process/work-order setting unit 12, the work-order-restriction determination unit 13, the work-time calculation unit 14, the evaluation-value calculation unit 15, and the evaluation-result output unit 16 described in the above embodiment is stored in the hard disk device 109), 
storing an object association that relates the first work job program to the change in physical state of the one or more objects caused by the first operation pattern ([0083] The process planning support apparatus 1 further has a RAM 108 that temporarily stores therein various types of information), wherein the object association is stored in the storage device separately from the execution flow: (Fig. 10 RAM 108 and Hard Disk Device 109)
storing an environmental condition that must be satisfied for the robot to perform the second operation pattern; ([0079] The process planning support apparatus 1 also has the work-order-restriction determination unit 13 that checks the execution order of allocated works based on the restriction information on the execution order of the works.)
modifying the execution flow by changing the sequence of work job programs in response to determining that the physical state of the one or more objects does not satisfy the environmental condition, wherein the stored object association is maintained after modifying the execution flow; ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
generating an operation program based on the modified execution flow; and ([0016] FIG. 8 is a flowchart illustrating an operation example of the process planning support apparatus according to the embodiment;)
transmitting the operation program to control the robot based on the operation program. ([0067] Specifically, as for a work allocated to the work station A of the robot 21A, the work-time calculation unit 14 determines the work subject to be “robot”. ) 
Kobayashi does not expressly disclose but Lucey discloses including a first work job program in which a robot performs a first operation pattern that causes a change in physical state of one or more objects being manipulated by the robot(Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A.), and a second work job program in which the robot perform a second operation pattern after the first work job program;(Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2.)SERIAL No. 16/655254
estimating a physical state of the one or more objects at a time of execution of the second work job program based onthe object association stored in the storage device without actually causing the robot to perform the first operation pattern of the first work job program in(Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
comparing the physical state of the one or more objects with the environmental condition that must be satisfied for the robot to perform the second operation pattern of the second work job program; (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
  Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 22, Kobayashi teaches The programming support method according to claim 19, wherein the method further comprises: 
storing an additional environmental condition that must be satisfied for the robot to perform the third operation pattern; ([0079] The process planning support apparatus 1 also has the work-order-restriction determination unit 13 that checks the execution order of allocated works based on the restriction information on the execution order of the works.)
modifying the execution flow by changing the sequence of work job programs in response to determining that the additional physical state of the one or more objectsadditional environmental condition, wherein the stored object association is maintained after modifying the execution flow.  ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
Kobayashi does not expressly disclose but Lucey discloses wherein the execution flow includes the first work job program (Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A), the second work job program (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2),AMENDMENT AND RCEPAGE 8 OF 20Do. No. FP17-1111-OOUS-YSK SERIAL No. 16/655254and a third work job program, in which the robot perform a third operation pattern after the second work job program, (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
wherein the second operation pattern causes an additional change in the physical state of the one or more objects, (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
wherein the object association relates the second work job program to the additional change in physical state of the one or more objects caused by the second operation pattern, and (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
estimating an additional physical state of the one or more objects at a time of execution third work job program basedon the object association without actually causing the robot to perform the first operation pattern of the first work job program and the second operation pattern of the second work job program in the execution flow; (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
comparing the additional physical state of the one or more objects with the additional environmental condition that must be satisfied for the robot to perform the third operation pattern of the third work job program; and (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 24, Kobayashi teaches The programming support method according to claim 19, further comprising:
toring a timing condition identifying a relationship of execution timings between at least two of the work job programs ([0056] The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10 a.), wherein the timing condition is stored in the storage device separately from the execution flow and the object association and(Fig. 10 RAM 108 and Hard Disk Device 109)
modifying the execution flowin response to determining that the execution flow does not satisfy the timing condition, wherein the stored object timing condition is maintained after modifying the execution flow.  ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
Regarding claim 27, Kobayashi does not expressly disclose but Lucey discloses The programming support method according to claim 19, further comprising re-executing said estimating the physical state, said comparing the physical state, and said modifying the execution flow, until the physical state of the one or more objects satisfies the environmental condition.  (Col 7 Lines 55-60 Robot arm 15 then moves to drawer assembly 45B, opens it in the same fashion as described as drawer 45A, locks it in position and then removes the parts placed in the drawer for the production process, it then closes drawer assembly and proceeds to drawer assembly 45C and repeats the same process.)
Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 29, Kobayashi teaches The memory device according to claim 20, wherein the operations further comprise:
storing an additional environmental condition that must be satisfied for the robot to perform the third operation pattern; AMENDMENT AND RCEPAGE 12 OF 20Do. No. FP17-1111-OOUS-YSK ([0079] The process planning support apparatus 1 also has the work-order-restriction determination unit 13 that checks the execution order of allocated works based on the restriction information on the execution order of the works.)
modifying the execution flow by changing the sequence of work job programs in response to determining that the additional physical state of the one or more objectsadditional environmental condition, wherein the stored object association is maintained after modifying the execution flow.   ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
Kobayashi does not expressly disclose but Lucey discloses wherein the execution flow includes the first work job program (Col 7 Line 21-23 The drawer assembly functions as follows: robot 15 with robot tool 50 operatively attached to robot arm 17 grasps production side handle 451A as depicted in FIG. 3B Col 7 Line 34-37 Referring to FIG. 3C robot arm 17 then pulls drawer assembly 45A out to its full extent which is the point at which production side stop flange 431A makes contact with production side drawer full extension stop pin 408A), the second work job program (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2), and a third work job program, in which the robot perform a third operation pattern after the second work job program, (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
wherein the second operation pattern causes an additional change in the physical state of the one or more objects, (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
wherein the object association relates the second work job program to the additional change in physical state of the one or more objects caused by the second operation pattern, and (Col 7 Line 49-52 Robot 15 can then start picking up the parts placed in drawer assembly 45A, using them in the production process as depicted in FIG. 2)
SERIAL No. 16/655254estimating an additional physical state of the one or more objects at a time of execution the third work job program based on the object association without actually causing the robot to perform the first operation pattern of the first work job program and the second operation pattern of the second work job program in the execution flow; (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
comparing the additional physical state of the one or more objects with the additional environmental condition that must be satisfied for the robot to perform the third operation pattern of the third work job program; and (Col 7 Line 52-55 Once robot 15 has removed all the parts from the drawer to be used in the manufacturing process it closes the drawer moving it back to the closed position as depicted in FIG. 3A.)
Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 31, Kobayashi teaches The memory device according to claim 20, wherein the operations further comprise: 
toring a timing condition identifying a relationship of execution timings between at least two of the work job programs([0056] The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10 a.), wherein the timing condition is stored in the storage device separately from the execution flow and the object association and(Fig. 10 RAM 108 and Hard Disk Device 109)
modifying the execution flowin response to determining that the execution flow does not satisfy the timing condition, wherein the stored object timing condition is maintained after modifying the execution flow.   ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
Regarding claim 34, Kobayashi does not expressly disclose but Lucey discloses The memory device according to claim 31, wherein the operations further comprise re-executing said estimating the physical state, said comparing the physical state, and said modifying the execution flow, until the physical state of the one or more objects satisfies the environmental condition.  (Col 7 Lines 55-60 Robot arm 15 then moves to drawer assembly 45B, opens it in the same fashion as described as drawer 45A, locks it in position and then removes the parts placed in the drawer for the production process, it then closes drawer assembly and proceeds to drawer assembly 45C and repeats the same process.)
Therefore, from these teachings of Kobayashi and Lucey, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Lucey to the system of Kobayashi since doing so would enhance the system by providing an intuitive consistent parts supply for robot assisted manufacturing
Regarding claim 35, Kobayashi teaches The programming support apparatus according to claim 1, wherein the circuitry is further configured to: 
store a timing condition identifying a relationship of execution timings between at least two of the work job programs ([0056] The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10 a.), wherein the timing condition is stored in the storage device separately from the execution flow and the object association; and (Fig. 10 RAM 108 and Hard Disk Device 109)
modify the execution flow in response to determining that the execution flow does not satisfy the timing condition, wherein the stored object timing condition is maintained after modifying the execution flow.  ([0047] When the order of the works in the process planning received according to the operation of the user 2 does not meet the restrictions, the process/work-order setting unit 12 outputs a warning to the user 2. This enables the user 2 to confirm that the order of the works in the process planning does not meet the restrictions previously set [0048] FIG. 7 is an explanatory diagram for explaining order restrictions on an assembly work.)
Claims 25, 26, 32, 33, 36, 37, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20180046963 A1) in view of Lucey (US 9351569 B1) in further view of Ahn (US 20190321979 A1) in further view of Keller (US 9164656 B1)
Regarding claim 25, Kobayashi does not expressly disclose but Ahn discloses The programming support method according to claim 24, further comprising generating data for displaying an input window in a user interface, the input window comprising: AMENDMENT AND RCEPAGE 10 OF 20Do. No. FP17-1111-OOUS-YSK (Fig. 2 element 20 control unit, element 32 output unit)
SERIAL No. 16/655254a first input area for inputting the object association and the environmental condition; and([0056] The robot cleaner 1 may further include an output unit 32 for displaying status information or displaying output information in response to a command input to the input unit 30. [0057] The output unit 32 may be formed of any one of a light emitting diode (LED), a liquid crystal display (LCD), a plasma display panel, and an organic light emitting diode (OLED) and may output text, an image, or the like. In addition, the output unit 32 may include means for outputting sound, such as a beeper, a speaker, or the like.)
Therefore, from these teachings of Kobayashi and Ahn, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ahn to the system of Kobayashi since doing so would enhance the system by reducing a time to return to the charging stand to increase a probability of returning to the charging stand.
Kobayashi does not expressly disclose but Keller discloses a second input area for inputting the execution flow and the timing condition.  (Col 6 Lines 49-54 The second feature is the GUI's representation of time. In the ROT, time is represented by the display's horizontal axis. A number of signposts 120, 122 are calibrated in hours and minutes, although other calibrations can be used. The horizontal placement of an icon on this axis represents the deadline by which the task it represents must be completed)
Therefore, from these teachings of Kobayashi and Keller, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Keller to the system of Kobayashi since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 26, Kobayashi does not expressly disclose but Keller discloses The programming support method according to claim 25, wherein the input window further includes a list display area showing a list of the work job programs, and (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks.)
wherein the method further comprises updating, in response to determining that one work job program is designated in the list display area, the first input area to enable an input for the one work job program.  (Col 6 Lines 66-67 – Col 7 Lines 1-3 Tasks whose icons are to the right of bridge 124 are those whose deadlines have not yet arrived in time. Those to the left are tasks whose deadlines have passed. When a moving icon approaches bridge 124, the task that the icon represents is now due)
Therefore, from these teachings of Kobayashi and Keller, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Keller to the system of Kobayashi since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 32, Kobayashi does not expressly disclose but Ahn discloses The memory device according to claim 31, wherein the operations further comprise generating data for displaying an input window in a user interface, the input window comprising: (Fig. 2 element 20 control unit, element 32 output unit)
a first input area for inputting the object association and the environmental condition([0056] The robot cleaner 1 may further include an output unit 32 for displaying status information or displaying output information in response to a command input to the input unit 30. [0057] The output unit 32 may be formed of any one of a light emitting diode (LED), a liquid crystal display (LCD), a plasma display panel, and an organic light emitting diode (OLED) and may output text, an image, or the like. In addition, the output unit 32 may include means for outputting sound, such as a beeper, a speaker, or the like.)
Therefore, from these teachings of Kobayashi and Ahn, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ahn to the system of Kobayashi since doing so would enhance the system by reducing a time to return to the charging stand to increase a probability of returning to the charging stand
does not expressly disclose but Keller discloses a second input area for inputting the execution flow and the timing condition.  (Col 6 Lines 49-54 The second feature is the GUI's representation of time. In the ROT, time is represented by the display's horizontal axis. A number of signposts 120, 122 are calibrated in hours and minutes, although other calibrations can be used. The horizontal placement of an icon on this axis represents the deadline by which the task it represents must be completed)
Therefore, from these teachings of Kobayashi and Keller, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Keller to the system of Kobayashi since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 33, Kobayashi does not expressly disclose but Keller discloses The memory device according to claim 32, wherein the input window further includes a list display area showing a list of the work job programs, and AMENDMENT AND RCEPAGE 14 OF 20Do. No. FP17-1111-OOUS-YSK (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks.)
SERIAL No. 16/655254wherein the operations further comprise updating, in response to determining that [[a]] one work job program is designated in the list display area, the first input area to enable an input for the one work job program124 are those whose deadlines have not yet arrived in time. Those to the left are tasks whose deadlines have passed. When a moving icon approaches bridge 124, the task that the icon represents is now due)
Therefore, from these teachings of Kobayashi and Keller, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Keller to the system of Kobayashi since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 36, Kobayashi does not expressly disclose but Ahn discloses The programming support apparatus according to claim 35, wherein the circuitry is further configured to generate data for displaying an input window in a user interface, the input window comprising: (Fig. 2 element 20 control unit, element 32 output unit)
a first input area for inputting the object association and the environmental condition; and  ([0056] The robot cleaner 1 may further include an output unit 32 for displaying status information or displaying output information in response to a command input to the input unit 30. [0057] The output unit 32 may be formed of any one of a light emitting diode (LED), a liquid crystal display (LCD), a plasma display panel, and an organic light emitting diode (OLED) and may output text, an image, or the like. In addition, the output unit 32 may include means for outputting sound, such as a beeper, a speaker, or the like.)
Therefore, from these teachings of Kobayashi and Ahn, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ahn to the system of Kobayashi since doing so would enhance the system by reducing a time to return to the charging stand to increase a probability of returning to the charging stand.
Kobayashi does not expressly disclose but Keller discloses a second input area for inputting the execution flow and the timing condition.   (Col 6 Lines 49-54 The second feature is the GUI's representation of time. In the ROT, time is represented by the display's horizontal axis. A number of signposts 120, 122 are calibrated in hours and minutes, although other calibrations can be used. The horizontal placement of an icon on this axis represents the deadline by which the task it represents must be completed)
Therefore, from these teachings of Kobayashi and Keller, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Keller to the system of Kobayashi since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 37, Kobayashi teaches The programming support apparatus according to claim 36, wherein the circuitry is further configured to:
generate the execution flow in response to determining that the work job programs are transferred from the list display area to the second input area; and AMENDMENT AND RCEPAGE 16 OF 20Do. No. FP17-1111-OOUS-YSK ([0046] the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning. [0084] A program 111 for performing various types of processing in the work modeling unit 11, the process/work-order setting unit 12, the work-order-restriction determination unit 13, the work-time calculation unit 14, the evaluation-value calculation unit 15, and the evaluation-result output unit 16 described in the above embodiment is stored in the hard disk device 109)
SERIAL No. 16/655254update the second input area so as to display the execution flow.  ([0058] The evaluation-result output unit 16 outputs the evaluation index of each of the work stations A to D, calculated by the evaluation-value calculation unit 15, as the evaluation result 3 through file outputting or display outputting to a display.)
Kobayashi does not expressly disclose but Keller discloses wherein the input window further includes a list display area showing a list of the work job programs, and (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks.)
Therefore, from these teachings of Kobayashi and Keller, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Keller to the system of Kobayashi since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Kobayashi does not expressly disclose but Ahn discloses update, in response to determining that one work job program is designated in the list display area, the to enable an input for the one work job program; ([0056] The robot cleaner 1 may further include an output unit 32 for displaying status information or displaying output information in response to a command input to the input unit 30. [0057] The output unit 32 may be formed of any one of a light emitting diode (LED), a liquid crystal display (LCD), a plasma display panel, and an organic light emitting diode (OLED) and may output text, an image, or the like. In addition, the output unit 32 may include means for outputting sound, such as a beeper, a speaker, or the like.)
Therefore, from these teachings of Kobayashi and Ahn, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ahn to the system of Kobayashi since doing so would enhance the system by reducing a time to return to the charging stand to increase a probability of returning to the charging stand.
Regarding claim 38, Kobayashi teaches The programming support method according to claim 26, further comprising: 
generating the execution flow in response to determining that the work job programs are transferred from the list display area to the second input area; and ([0046] the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning. [0084] A program 111 for performing various types of processing in the work modeling unit 11, the process/work-order setting unit 12, the work-order-restriction determination unit 13, the work-time calculation unit 14, the evaluation-value calculation unit 15, and the evaluation-result output unit 16 described in the above embodiment is stored in the hard disk device 109)
updating the second input area so as to display the execution flow.   ([0058] The evaluation-result output unit 16 outputs the evaluation index of each of the work stations A to D, calculated by the evaluation-value calculation unit 15, as the evaluation result 3 through file outputting or display outputting to a display.)
Regarding claim 39, Kobayashi teaches The memory device according to claim 33, wherein the operations further comprise: 
generating the execution flow in response to determining that the work job programs are transferred from the list display area to the second input area; and ([0046] the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning. [0084] A program 111 for performing various types of processing in the work modeling unit 11, the process/work-order setting unit 12, the work-order-restriction determination unit 13, the work-time calculation unit 14, the evaluation-value calculation unit 15, and the evaluation-result output unit 16 described in the above embodiment is stored in the hard disk device 109)
updating the second input area so as to display the execution flow.  ([0058] The evaluation-result output unit 16 outputs the evaluation index of each of the work stations A to D, calculated by the evaluation-value calculation unit 15, as the evaluation result 3 through file outputting or display outputting to a display.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664